                  Case 2:19-cv-00594-PBT Document 1 Filed 02/11/19 Page 1 of 8




\ ~ O'BRIEN, B 3 ~& BUSHINSKY, LLC
    1526 Berlin Road
    Cherry Hill, New Jersey 08003
    (856) 795-2181
    By:    Steven J. Bushinsky, Esquire
           W. Daniel Feehan, Esquire
           Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       TRUSTEES OF THE LABORERS'
       INTERNATIONAL UNION OF
       NORTH AMERICA LOCAL 57                            Civil Action No:
                                                                                             9
       INDUSTRIAL PENSION FUND OF
       PHILADELPHIA, PA
       500-506 N. 6th Street
       Philadelphia, PA 19123                                         COMPLAINT

                                           Plaintiffs,
                             v.

       HIGHWAY MATERIALS, INC.
       409 Stenton Avenue
       Flourtown, PA 19031
                            Defendant.


                                    JURISDICTION AND VENUE

             1.      The jurisdiction of this Court is invoked pursuant to Section 502 and 515 of the

       Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. §1132 and §1145

       respectively, and Section 301 of the Labor Management Relations Act ("LMRA"), 29 U.S.C.

       §185, and the common law of ERISA.

             2.      This Court is one of proper venue pursuant to Section 502(e)(2) of ERISA,

       29 U.S.C. §1132(e)(2) because the Plaintiff Fund is administered in Philadelphia,
            Case 2:19-cv-00594-PBT Document 1 Filed 02/11/19 Page 2 of 8




Pennsylvania and Defendant maintained and/or maintains a principal place of business in

the State of Pennsylvania.

       3.      A copy of this Complaint is being served on the Secretary of Labor and the

Secretary of Treasury of the United States by certified mail in accordance with 29 U.S.C.

§1132(h).

                                         PARTIES

       4.      Plaintiffs, Trustees of the Laborers' International Union of North America

Local 57 Industrial Pension Fund of Philadelphia, PA ("Fund"), is a fund established and

maintained pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5) and are

employee benefit plans established and maintained pursuant to Section 3(1)(2) and (3) of

ERISA, 29 U.S.C. §1002(1), (2) and (3), for the purpose of providing benefits to eligible

participants. The Funds qualify to commence this action under Section 502(d)(l) of

ERISA, 29 U.S.C. §1132(d)(l).

       5.      The Fund is authorized to sue in their own name pursuant to Section 502(d)(l)

ofERISA, 29 U.S.C. §1132(d)(l).

       6.      The Trustees of the Fund are fiduciaries within the meaning of Section 3(21)

of ERISA, 29 U.S.C. § 1002(21)(A).

       7.      The Fund maintains their principal place of business located at 500-506 N. 6th

Street, Philadelphia, PA 19123.

       8.      The Fund brings this action on behalf of their Trustees, committee members,

participants and beneficiaries pursuant to Section 502 of ERISA, 29 U.S.C. § 1132, and
                                              2
              Case 2:19-cv-00594-PBT Document 1 Filed 02/11/19 Page 3 of 8




Section 301 ofLMRA, 29 U.S.C. §185.

        9.       Defendant, Highway Materials, Inc. ("Highway''), is referred to as "Defendant"

. or "employer" or"party in interest" as defined in Sections 3(5) and 3(14) ofERISA, 29 U.S.C.

§1002(5) and (14) respectively, and was and/or is an employer in an industry affecting

commerce within the meaning of Section 301 ofLMRA, 29 U.S.C. §185.

        10.      Upon information and belief, Highway's principal place of business was and/or

is located at 409 Stenton A venue, Flourtown, PA 19031.

        11.      Highway conducted and/or conducts business in the State of Pennsylvania.

                                            COUNT ONE

        12.      The Fund incorporates the allegations in Paragraphs 1 through 11 of this

 Complaint as if set forth herein in their entirety.

        13.      At all times relevant hereto, Defendant Highway was party to and/or agreed

 to abide by the terms and conditions of a Collective Bargaining Agreement ("CBA") with

 the Laborer's Local 57 ("the Union") or one or more local labor unions or district councils

 affiliated with the Union.

        14.      By virtue of the CBA, Defendant Highway agreed to abide by the terms of the

 Agreement and Declaration of Trust which govern the Fund ("Trust Agreement"). The Trust

 Agreement sets forth the rules and regulations with respect to participation in and

 administration of the Funds. In particular, the Trust Agreement, in accordance with federal

 law and administrative regulations, requires that fringe benefit contributions be made for

 eligible participants on a timely basis.
                                                  3
             Case 2:19-cv-00594-PBT Document 1 Filed 02/11/19 Page 4 of 8




       15.      Defendant has failed to remit or has only remitted a portion of the required

contributions owed to the Fund for the benefits of its employees including but not limited to,

the period of January 1, 2013 through December 31, 2015.

       16.      Payment of the delinquent contributions and penalties assessed against

Highway has been demanded by the Fund, but Highway has refused to submit the required

payment.

       17.      Such delinquencies, if not paid in full immediately, constitute prohibited

transactions under 29 U.S.C. §1106(a)(l)(B).

       18.      Highway's failure to remit timely fringe benefit contributions has resulted in a

violation of29 U.S.C. §1145.

       19.      This action is brought by the fiduciaries of the Fund pursuant to Section

502(g)(2), 29 U.S.C. §1132(g)(2), and Section 515 of ERISA, 29 U.S.C. §1145, pursuant to

which this Court is directed to award all unpaid contributions, interest, liquidated damages up

to or exceeding twenty percent (20%), reasonable attorney's fees, court costs, and any other

fees or relief which the Court deems appropriate.

       WHEREFORE, the Funds respectfully request the following relief:

                (A)    Order Defendant Highway to pay all contributions due and owing to

the Funds;

                (B)    Order Defendant Highway to pay interest on the delinquent

contributions as provided by 29 U.S.C. § 1132(g);



                                                4
          Case 2:19-cv-00594-PBT Document 1 Filed 02/11/19 Page 5 of 8


              (C)     Order Defendant Highway to pay liquidated damages as provided by

29 u.s.c. §1132(g);

              (D)     Order Defendant Highway to specifically perform all obligations to

the Funds under the CBA;

              (E)     Order Defendant Highway to pay the Funds' reasonable attorney's

fees incurred in the prosecution of this action as provided by 29 U.S.C. §1132(g); and

              (F)     Order any such other and further relief as this Court may deem

equitable, just and appropriate.



                                   Respectfully submitted,




                                   W. DANIEL FEE    , ESQUIRE
                                   STEVEN J. BUSHINSKY, ESQUIRE

Dated:   _d    / ,q_
          _ !s__...




                                            5
  "" <•~·"'""                              e61
                                          Case 2:19-cv-00594-PBT Document 1 Filed 02/11/19 Page 6 of 8
                                                                                     CIVIL COVER SHEET
  The J S 44 civil cover sheet and the information contained herein _ne ither replace nor supplei:nent the filing and service ofpleadin&s or other papers as required b y law, except as
  p rov ided b y local rules of court. This form, approved b y the Jud1c1al Conference of the Umted States 10 September 1974, 1s required for the use of the C lerk of Court for the
                                                                                                                                                                                                    j   q- 5q L/
  purpose of initiatin g the civil d ocket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)


  1rr~~efsL~e~ftfo~ers' International Union of North
  Industrial Pension Fund of Philadelphia, PA

            (b)    County of Residence ofFirst Listed Plaintiff                                                       County of Residence of First Listed Defendant
                                     (EXCEPT IN U.S. PUJNTIFF.                                                                                   (IN U.S. PLAINTIFF CASE
                                                                                                                      NOTE:          IN LAND CONDEMNATION CASES, US
                                                                                                                                     THE TRACT OF LAND INVOLVED.

            ( C) Attorneys (Firm Name, Address, and Telephon                                                           Attorneys (If Known)
      W. Daniel Feehan , Esquire. O'Brien, Bel
      1526 Berli n Road , Cherry Hill, NJ 08003
      856-795-2181

  II. BASIS OF JURISDI                                                                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                  (For Diversity Cases Only)                                                             and One Box for Defendant)
  01           U.S. Government                ~ 3       ederal Question                                                                           PTF        DEF                                                        PTF      DEF
                 Plaintiff                               (U.S. Government Not a Party)                       Citizen of This State                O I        O I               Incorporated or Principal Place           O 4     0 4
                                                                                                                                                                                 of Business In This State

  0 2          U.S. Govenunent                04       Diversity                                             Citizen of Another State             0 2         0         2      Incorporated and Principal Place          0 5     0 5
                  Defendant                              (Indicate Citi::enship ofParties in Item lll)                                                                            of Business In Another State

                                                                                                                                                  0   3       0         3      Foreign Nation                            0 6      0 6

      IV NATURE OF SUIT (Place an "X" in 0 ne Box OnIY,,)                                                                                                       Cl'kh
                                                                                                                                                                  IC  ere tior: Nattire o fS Ult Cd
                                                                                                                                                                                                  o e Descnottons.
  I                 CONTRACT                                                 TORTS                              FORFEITURE/PENALTY                               RA NKRUPTCY                     OTHER STATUTES                          I
      0 110 Insurance                             PERSONAL INJURY                PERSONAL INJURY             0 625 Drug Related Seizure               0 422 Appeal 28 USC 158                           0 375 False Claims Act
      0 120 Marine                           0    310 Airplane                 0 365 Personal Injury -             of Property 21 USC 881             0 423 Withdrawal                                  0 376 Qui Tam (31 USC
      0 130 Miller Act                       0    315 Airplane Product                Product Liability      0 690 Other                                    28 USC 157                                        3729(a))
      0 140 Negotiable Instrument                      Liability               0 367 Health Care/                                                                                                       0 400 State Reapportionment
      0 150 Recovery of Overpayment          0    320 Assault, Libel &               Pharmaceutical                                                                  "'.., ... ~ ... ,r~                0 410 Antitrust
            & Enforcement of Judgment                  Slander                        Personal Inj ury                                                0 820 Copyrights                                  0 430 Banks and Banking
      0 151 Medicare Act                     0    330 Federal Employers'              Product Liability                                               0 830 Patent                                      0 450 Commerce
      0 152 Recovery of Defaulted                      Liability               0 368 Asbestos Personal                                                0 835 Patent - Abbreviated                        0 460 Deportation
            Student Loans                    0    340 Marine                           lnj ury Product                                                      New Drug Application                        0 470 Racketeer Influenced and
            (Excludes Veterans)              0    345 Marine Product                   Liability                                                      0 840 Trademark                                         Corrupt Organizations
                                                       Liability                PERSONAL PROPERTY                                                         L'lll.,- "> I A.    L'L-   "D     ·v          0 480 Consumer Credit
      0 153 Recovery of Overpayment                                                                                       I   .t.Ulfl.U


            of Veteran's Benefits            0    350 Motor Vehicle            0 3 70 Other Fraud            0 710 Fair Labor Standards               0   861      HlA (1395ft)                         0 490 Cable/Sat TV
      0 160 Stockholders' Suits              0    355 Motor Vehicle            0 371 Truth in Lending                 Act                             0   862      Black Lung (923)                     0 850 Securities/Conunodities/
      0 190 Other Contract                            Product Liability        0 380 Otl1er Personal         0 720 Labor/Management                   0   863      DIWC/DJWW (405(g))                         Exchange
      0 195 Contract Product Liability       0    360 Other Personal                  Property Damage (                Relations                      0   864      SSID Title XVI                       0 890 Other Statutory Actions
      0 196 Franchise                                 Injury                   0 385 Property Damage         0 740 Railway Labor Act                  0   865      RSI (405(g))                         0 891 Agricultural Acts
                                             0    362 Personal Injury -               Product Liability      0 751 Family and Medical                                                                   0 893 Environmental Matters
                                                      Medical Maloractice                                              Leave Act                                                                        0 895 Freedom oflnformation
  I             REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIO s           0 90 Otl1er Labor Litigation                 FEDERAL TAX SUITS                                   Act
      0     210 Land Condemnation             0   440 Otl1er Civil Rights        Habeas Corpus:              i:,,: 91 Employee Retirement             0 870 Taxes (U.S. Plaintiff                       0 896 Atbitration
      0     220 Foreclosure                   0   441 Voting                   0 463 Alien Detainee                   Income Security Act                   or Defendant)                               0 899 Administrative Procedure
      0     230 Rent Lease & Ejectment        0   442 Employment               0 510 Motions to Vacat                                                 0 871 IRS- Third Party                                  Act/Review or Appeal of
      0     240 Torts to Land                 0   443 Housing/                       Sentence                                                               26 USC 7609                                       Agency Decision
      0     245 Tort Product Liability                Accommodations           0 530 General          V                                                                                                 0 950 Constitutionality of
      0     290 All Other Real Property       0   445 Amer. w/Disabilities -   0 535 Death Penalty                 IMM IGRATION                                                                               State Statutes
                                                      Employment                 Other:                      0 462 Naturalization Application
                                              O   446 Amer. w/Disabilities -   0 540 Mandamus & Other        0 465 Otl1er Immigration
                                                      Other                    0 550 Civil Rights                  Actions
                                              0   448 Education                0 555 Prison Condition
                                                                               0 560 Civil Detainee -


0 'l  ti:
              ORIGIN rno~ "" ·x- •
                  Original
                                             °""""'
                                               o"ryJ
                                 O 2 Removed from                   0    3
                                                                                     Conditions of
                                                                                     Conti nement


                                                                               Remanded from             04 Reinstated or          0 5 Transferred from                        0 6 Multidistrict                 0 8 M ultidistrict
                  Proceeding              State Court                          Appellate Court               Reopened                      Another District                               Litigation -                L itigation -
                                                                                                                                           (spec(fy)                                      Transfer                    Direct File
                                                   Cite the U.S. Civil Statute under w hich you are filing (Do not cite jurisdictional statutes unless diversity):
                                                    29 U.S.C. 6502/al of the Emnlovee Reti rement Income Securitv Act of 1974.
      VI. CAUSE OF ACTION                           Brief description of cause:
                                                    This is an attempt for plaintiffs to recover overoavment of Pension benefits.
      VII. REQUESTED IN     0                           CHECK IF TH IS IS A CLASS ACTION                        DEMAND$                                                      CHECK YES only if demanded 10 complaint:
           COMPLAINT:                                   UNDER RULE 23 , F.R.Cv.P.                                                                                            JURY DEMAND:                    0 Yes       ONo

      VIII. RELATED CASE(S)
            IF ANY
                                                       (See instrnctions):
                                                                               JUDGE                                                                      DOCKET NUMBER                            .ff B 11 201g·
      DATE                                                                        SIG ATURE OF ATTORNEY
                                                                                 W. Daniel Feehan
      FOR O FFICE USE ON

            RECEIPT#                      AMOUNT                                       APPLYING IFP                                       JUDGE                                           MAG.JUDGE
                                 Case 2:19-cv-00594-PBT
                                                    UNITED Document   1 Filed
                                                           STATES DISTRICT     02/11/19 Page 7 of 8
                                                                           COURT
                                                           FOR TRE EASTERN DISTRICT OF PENNSYLVANIA

                                                                               DESIGNATION FORM
                         (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

 Address of Plaintiff: - - --                      ~ - - ~5~0_0_-5_0_6_ N_._6_th_S
                                                                                 _ t_r_e e_t_, _P_h_ila_d_e_l_p_hi_a_,_P_A_1_9.,...1 ,_2_3_~--- - -
 Address of Defendant: _ _ _                     fi-'--o_,_7_J_f._e_A/
                                                                    _tc._•._~~11-~_e~,/~ff_L_(J_c_-<_ 'f_c.l_(v_.A./_,_~_~
                                                                                                                    1 ,. __7_9._tJ_.;l
                                                                                                                                   _·~;___
                'd t In 'd t T      t·    N/A - This is a claim by an ERISA benefit fund for Defendant's failure pay pension benefits
 Pl ace o fA cc1 en, c1 en or ransac 10n: - - - - - - - - -- -- - - - - - - - - - - - - - - - - - - - - - - - - - -



 RELATED CASE, IF ANY:

    Case N u m b e r : - - - - - - - - - - - - - -                    Judge: - - - - - - - - - -- - - - -                          Date Terminated:

    Civil cases are deemed related when Yes is answered to any of the following questions:

    I.       Is this case related to property included in an earlier numbered suit pending or within one year                         Yes D                  No [Z]
             previously terminated action in this court?

    2.       Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        YesD                   No[Z]
             pending or within one year previously terminated action in this court?

    3.       Does this case involve the validity or infringement ofa patent already in suit or any earlier                            YesO                   No [Z]
             numbered case pending or within one year previously terminated action of this court?

    4.       Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes O                  No [Z]
             case filed by the same individual?

    I certify that, to my knowledge, the within case                                              any case now pending or within one year previously terminated action in
    this court except as n u azve.

    DATE:                dIg           15                                                                                                              311659
                                                                                                                                                 Allorney l.D. # (if applicable)


    CIVIL: (Place a -./ in one category only)

    A.             Federal Question Cases:                                                        B.   Diversity Jurisdiction Cases:

 D           I.  Indemnity Contract, Marine Contract, and All Other Contracts                    D      I.   Insurance Contract and Other Contracts
 D           2.  FELA                                                                            D      2.   Airplane Personal Injury
 D           3.  Jones Act-Personal Injury                                                       D      3.   Assault, Defamation
 D           4.  Antitrust                                                                       D      4.   Marine Personal Injury
                                                                                                 D
8D           5.
             6.
             7.
                 Patent
                 Labor-Management Relations
                 Civil Rights
                                                                                                 D
                                                                                                 D
                                                                                                        5.
                                                                                                        6.
                                                                                                        7.
                                                                                                             Motor Vehicle Personal Injury
                                                                                                             Other Personal Injury (Please specify):
                                                                                                             Products Liability
VD           8.  Habeas Corpus                                                                   D      8.   Products Liability - Asbestos
                                                                                                 D
~Gl
             9.  Securities Act(s) Cases                                                                9.   All other Diversity Cases
             JO. Social Security Review Cases                                                                 (Please specify):
             11. All other Federal Question Cases
                 (Please specify):                 ERISA


V
                                                                                  ARBITRATION CERTIFICATION
                                                        (The effect of this certification is to remove the case from eligibility for arbitration.)

    I,                                                           , counsel ofrecord or prose plaintiff, do hereby certify:

                   Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case


                                                                                                                                                                            ,.
         D         exceed the sum of $150,000.00 exclusive of interest and costs:

         D         Relief other than monetary damages is sought.
                                                                                                                                                     J:£B 11 2
    DATE:                                                                                                                                                        -   -
                                                                               Attorney-at-law I Pro Se Plaintiff                                Allorney l.D. # (if applicable)

    NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

    Civ. 609 (J/2018)
             Case 2:19-cv-00594-PBT Document 1 Filed 02/11/19 Page 8 of 8


                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                        CASE MANAGEMENT TRACK DESIGNATION FORM
 Trustees of the Labor~rs' International .
 Union of North Amenca Local 57 Industnal
                                             I                               CIVIL ACTION
 Pension Fund of Philadelphia, PA
                   V.
 Highway Materials, Inc.                                                     NO.
                                                                                                           ',.' ~ t-'   I



In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus-:-- Cases brought under 28 U.S.C. § 2241 through§ 2255.                           ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53 .2.     ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management-Cases that do not fall into any one of the other tracks.




Date                                                                     Attorney for
&5t - 7qs--~1R1                                                      d f'ee b~/VG fJb/J bc_/J
Telephone                            FAX Number                          E-Mail Address



(Civ. 660) 10/02




                                                                                 FEB i 1 2019
